DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/15/2020 have been fully considered but they are not persuasive.

Claim 2 was rejected in the previous Office action under 35 U.S.C. §103 as being unpatentable over Sibenac (US 2017/0168494) in view of Steinhardt (US 2016/0209236), Minster (US 2017/0242442), and Bleiweiss (US 2017/0094252). Features of claim 2 have been incorporated into independent claim 1 by way of the amendment made 9/15/2020. Regarding this rejection, Applicant contends the following (see page 8 of Applicant’s reply):


    PNG
    media_image1.png
    421
    644
    media_image1.png
    Greyscale


	Applicant further contends (page 10 of Applicant’s reply):

    PNG
    media_image2.png
    330
    634
    media_image2.png
    Greyscale


Examiner disagrees. 

In the rejection, “the vehicular sensor system of Sibenac” is not being “combined with the fusion system of Bleiweiss”, as alleged by Applicant. Rather, Examiner is relying upon the explicit teaching in Bleiweiss that in fusing sensor data and image data, like the system taught by Sibenac, it is known to create an interpolated frame of data when the time stamps between the data frames are outside of a threshold time amount and to simply merge the data frames when the time stamps do not differ by more than a threshold amount. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as noted above, there is an explicit teaching in Bleiweiss that is relied upon to modify the teachings of Sibenac to produce the claimed invention.
As such, Applicant’s argument is found unpersuasive. 


However, this limitation is indeed taught by Minster. Minster teaches the fused frame of data from the image data and the LIDAR data is used to create a three-dimensional point cloud of the environment the vehicle is traveling upon, i.e. a digital map (see [0019]-[0023]). Minster teaches that features of the roadway, such as objects and obstacles, are determined from the generated map image (see again [0019]-[0023]) and the autonomous vehicle 10 is controlled based on the determined features and the generated fused frame (see [0019]-[0024], [0066], and step 616). 

As such, Applicant’s arguments are found unpersuasive, and claim 1 stands rejected as presented below in this Office action. 

Applicant argues for the allowability of claims 4 and 6 for similar reasons as claim 1 (page 11 of Applicant’s reply). As claim 1 stands rejected, so too do claims 4 and 6 as presented below in this Office action. 

Applicant argues for the allowability of claims 3 and 8-10 based upon their dependency from one of claims 1, 4, and 6. As claims 1, 4, and 6 stand rejected, so too do claims 3 and 8-10 as presented below in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the claim recites, in part, “determine features of a roadway traveled by the host-vehicle from a digital map based on the fused-frame”. As will be further discussed later in this Office action, it is unclear in this limitation if the features of a roadway are determined based on the fused-frame, or if the digital map is based on the fused-frame. Nonetheless, the written description does not provide support for determining features of a roadway based on the fused-frame, nor does it provide support for a digital map that is based on the fused-frame. 
The specification states the following (paragraph [0029] of the specification as-filed):

    PNG
    media_image3.png
    297
    589
    media_image3.png
    Greyscale

As can be seen, the specification merely states a digital-map is consulted to determine features of the roadway traveled by the host-vehicle. The specification does not ever describe that the features of the roadway are determined additionally based on the fused-frame. Moreover, the specification does not describe anywhere that the digital-map is based on the fused-frame. 
As such, the claim limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 3 and 8, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Regarding claim 4, the claim recites, in part, “determine features of a roadway traveled by the host-vehicle from a digital map based on the fused-frame.” As noted above in the rejection of claim 1, this claim limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 9, the claim depends from claim 4 and is therefore rejected for the same reasons as claim 4 above, as it does not cure the deficiencies of claim 4 noted above. 

Regarding claim 6, the claim recites, in part, “determine features of a roadway traveled by the host-vehicle from a digital map based on the fused-frame.” As noted above in the rejection of claim 1, this claim limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 10, the claim depends from claim 6 and is therefore rejected for the same reasons as claim 6 above, as it does not cure the deficiencies of claim 6 noted above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites, in part, “determine features of a roadway traveled by the host-vehicle from a digital map based on the fused-frame.” It is unclear in this limitation if the features 
Appropriate clarification is required. 

Regarding claims 3 and 8, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Regarding claim 4, the claim recites, in part, “determine features of a roadway traveled by the host-vehicle from a digital map based on the fused-frame.” As noted above in the rejection of claim 1, it is unclear in this limitation if the features of a roadway are determined based on the fused-frame, or if the digital map is based on the fused-frame.
Appropriate clarification is required. 

Regarding claim 9, the claim depends from claim 4 and is therefore rejected for the same reasons as claim 4 above, as it does not cure the deficiencies of claim 4 noted above. 

Regarding claim 6, the claim recites, in part, “determine features of a roadway traveled by the host-vehicle from a digital map based on the fused-frame.” As noted above in the rejection of claim 1, it is unclear in this limitation if the features of a roadway are determined based on the fused-frame, or if the digital map is based on the fused-frame.
Appropriate clarification is required. 

Regarding claim 10, the claim depends from claim 6 and is therefore rejected for the same reasons as claim 6 above, as it does not cure the deficiencies of claim 6 noted above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sibenac et al. (United States Patent Application Publication No. US 2017/0168494 A1) [hereinafter “Sibenac”] in view of Steinhardt (United States Patent Application Publication No. US 2016/0209236 A1), Minster (United States Patent Application Publication No. US 2017/0242442 A1), and Bleiweiss (United States Patent Application Publication No. US 2017/0094252 A1).

Regarding claim 1, Sibenac teaches a sensor data fusion system for a vehicle with multiple sensors, said system comprising:
a first-sensor mounted on a host-vehicle ([0026] and Fig. 6), said first-sensor configured to output a first- frame of data and a subsequent-frame of data indicative of objects present in a first-field-of-view ([0074]), said first-frame characterized by a first-time-stamp ([0016]), said 
a second-sensor mounted on the host-vehicle ([0026]), said second-sensor configured to output a second-frame of data indicative of objects present in a second-field-of-view that overlaps the first-field-of-view ([0074]-[0075]; Fig. 6), said second-frame characterized by a second-time-stamp ([0016]); and
a controller-circuit in communication with the first-sensor and the second-sensor ([0030], Sensor Synchronization Controller 110), said controller-circuit configured to: 
provide a fused-frame of data ([0019] and [0075]-[0077]), and 
operate the host-vehicle in accordance with the fused-frame ([0019] and [0075]-[0077]).

Sibenac does not expressly teach that the second-time-stamp is temporally located between the first-time-stamp and the subsequent-time-stamp, and that the controller-circuit is configured to synthesize an interpolated-frame from the first-frame and the subsequent-frame, said interpolated frame characterized by an interpolated-time-stamp that corresponds to the second-time-stamp, such that the interpolated-frame is temporally synchronized with a point-cloud of the second-frame, said controller-circuit further configured to fuse the interpolated-frame with the second-frame to provide the fused-frame of data characterized by the interpolated-time-stamp. 
Steinhardt teaches a sensor data fusion system for a vehicle with multiple sensors, said system comprising a first-sensor mounted on the host-vehicle ([0013] and [0036]), said first-sensor configured to output a first value of data and a subsequent value of data, said first value characterized by a first-time-stamp, said subsequent value of data characterized by a subsequent-time-stamp different from the first-time-stamp (Abstract, [0013]), a second-sensor mounted on the host-vehicle ([0013] and [0036]), 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention taught by Sibenac by synthesizing an interpolated frame for the data of one sensor at an interpolated timestamp if the timestamps of frames from one sensor do not match with the timestamps of frames of another sensor, in view of Steinhardt. Doing so allows for the synchronization of data so that data from multiple sensor sources may be used to generate, for example, a 3D image of vehicle surroundings at a certain instant ([0033] of Sibenac), which will be distorted if the sensor data was sampled at different times ([0064] and [0077] of Sibenac). Interpolation allows data from sensors with different sampling rates or different timing of sampling to be fused together, which can be difficult to avoid when using different types of sensors.  

Furthermore, the combination of Sibenac and Steinhardt does not expressly teach that the second-frame is a point cloud, and that the controller-circuit is configured to determine features of a roadway traveled by the host-vehicle from a digital map based on the fused-frame and operate the host-vehicle in accordance with the features of the roadway traveled by the host-vehicle and the fused-frame.
Minster generally teaches a method for controlling a vehicle based on sensor data (see Abstract). Minster teaches a sensor fusion system for a vehicle with multiple sensors ([0044]), said 616). Minster teaches this allows for safe operation of the autonomous vehicle through the environment. 
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention taught by the combination of Sibenac and Steinhardt so that the second-frame of data includes a point-cloud and that the controller-circuit is configured to determine features of a roadway traveled by the host-vehicle from a digital map based on the fused-frame and operate the host-vehicle in accordance with the features of the roadway traveled by the host-vehicle and the fused-frame, in view of Minster, as Minster teaches doing so allows depth data to be fused with other data such as image data to assist with determining the position of the vehicle with respect to other objects for safe operation of the vehicle ([0019]-[0020] of Minster). 

Furthermore, the combination of Sibenac, Steinhardt, and Minster does not expressly teach the controller-circuit is configured to synthesize the interpolated-frame responsive to determining that both 
Bleiweiss teaches the controller-circuit is configured to synthesize the interpolated-frame in response to a determination that both the first-time stamp and the subsequent-time-stamp differ from the second-time-stamp by greater than a time-threshold ([0031]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention taught by the combination of Sibenac, Steinhardt, and Minster to include determining that the first and subsequent-time-stamps of the first sensor data are not within a time-threshold of the second-time-stamp, as taught by Bleiweiss, as Bleiweiss teaches creating interpolated frames when time stamps between a frame of sensor data and a frame of image data are beyond a threshold, and when the time frames are within a threshold amount, the image frame and the sensor frame can be correlated without the need for interpolation, as the time is close enough to get useful data ([0031] of Bleiweiss). As such, the resultant combination would allow the system taught by the combination of Sibenac, Steinhardt, and Minster to function as desired while saving computing power and time by preventing the synthesis of interpolated frames when the timestamps are close enough to allow for fusion without sacrificing accuracy and functionality. 

Regarding claim 3, the combination of Sibenac, Steinhardt, Minster, and Bleiweiss further teaches the first-sensor is based on a first-sensing-technology and the second-sensor is based on a second-sensing-technology different from the first-sensing-technology ([0026] of Sibenac; [0007] of Minster).

Regarding claim 4, the combination of Sibenac, Steinhardt, Minster, and Bleiweiss, as applied to claim 1 above, teaches a controller-circuit for a sensor data fusion system for a vehicle with multiple sensors, said controller-circuit comprising:
a first-input configured to communicate with a first-sensor mounted on a host-vehicle (Sensor: [0026] of Sibenac; Figure 2 of Steinhardt: Preprocessing units 206, 208, 210 communicate with separate sensor systems to receive data inputs, [0101], [0108] and  [0110] of Steinhardt), said first-sensor configured to output a first-frame of data and a subsequent-frame of data indicative of objects present in a first-field-of-view ([0074], Fig. 6 of Sibenac), said first-frame characterized by a first-time-stamp ([0016] of Sibenac), said subsequent-frame of data characterized by a subsequent-time-stamp different from the first-time-stamp ([0061], [0045]-[0046] of Sibenac), 
a second-input configured to communicate with a second-sensor mounted on the host-vehicle ([0026] of Sibenac; Figure 2 of Steinhardt: Preprocessing units 206, 208, 210 communicate with separate sensor systems to receive data inputs from each; [0101], [0108] and [0110] of Steinhardt), said second-sensor configured to output a second-frame of data indicative of objects present in a second-field-of-view that overlaps the first-field-of-view ([0074]-[0075] and Fig. 6 of Sibenac), said second-frame characterized by a second-time-stamp temporally located between the first-time-stamp and the subsequent-time-stamp ([0042]-[0043], [0096] of Steinhardt), and 
a processor in communication with the first-sensor and the second-sensor ([0034] of Sibenac), said processor configured to:
synthesize an interpolated-frame from the first-frame and the subsequent-frame responsive to determining that the both the first-time-stamp and the subsequent-time-stamp differ from the second-time-stamp by greater than a time-threshold (see 
fuse the interpolated-frame with the second-frame to provide a fused-frame of data characterized by the interpolated-time-stamp (see the rejection of claim 1 above), 
determine features of a roadway traveled by the host-vehicle from a digital map based on the fused-frame (see [0019]-[0024] of Minster), and
operate the host-vehicle in accordance with the features of the roadway traveled by the host-vehicle and the fused-frame ([0019] and [0075]-[0077] of Sibenac; see also [0019]-[0024] and step 616 of Minster).

Regarding claim 6, the combination of Sibenac, Steinhardt, Minster, and Bleiweiss, as applied to claim 1 above, teaches a method of operating a sensor data fusion system for a vehicle with multiple sensors, said method comprising:
receiving a first-frame of data and a subsequent-frame of data from a first-sensor mounted on a host-vehicle ([0026] and [0074] of Sibenac), said first-frame of data and said subsequent-frame of data indicative of objects present in a first-field-of-view ([0074] of Sibenac), said first-frame characterized by a first-time-stamp ([0016] of Sibenac), said subsequent-frame of data characterized by a subsequent-time-stamp different from the first-time-stamp ([0016], [0045]-[0046], and [0061] of Sibenac);

synthesizing an interpolated-frame from the first-frame and the subsequent-frame responsive to determining that the both the first-time-stamp and the subsequent-time-stamp differ from the second-time-stamp by greater than a time-threshold (see the rejection of claim 1 above), said interpolated-frame characterized by an interpolated-time-stamp that corresponds to the second-time-stamp ([0042]-[0043], [0096] of Steinhardt);
fusing the interpolated-frame with the second-frame to provide a fused-frame of data characterized by the interpolated-time-stamp, such that the interpolated-frame is temporally synchronized with a point-cloud of the second-frame ([0021]-[0023] of Minster teaches the second-frame includes a point-cloud; [0042]-[0043], [0096] of Steinhardt teaches temporal synchronization of the timestamps; see also the rejection of claim 1 above); 
determine features of a roadway traveled by the host-vehicle from a digital map based on the fused-frame (see [0019]-[0024] of Minster), and
operating the host-vehicle in accordance with the features of the roadway traveled by the host-vehicle and the fused-frame ([0019] and [0075]-[0077] of Sibenac; see also [0019]-[0024] and step 616 of Minster).

Regarding claim 8, the combination of Sibenac, Steinhardt, Minster, and Bleiweiss further teaches the second-frame of data is a radar-map and the controller-circuit is configured to fuse the 

Regarding claim 9, the combination of Sibenac, Steinhardt, Minster, and Bleiweiss further teaches the second-frame of data is a radar-map and the processor is configured to fuse the interpolated-frame with the radar-map (see [0021]-[0023] of Minster and [0042]-[0043] and [0096] of Steinhardt; see also the rejection of claim 1 above). 

Regarding claim 10, the combination of Sibenac, Steinhardt, Minster, and Bleiweiss further teaches the second-frame of data is a radar-map (see [0021]-[0023] of Minster). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669